DETAILED ACTION
Applicant's preliminary amendment, filed 01 February 2021, is acknowledged.  Claims 1-28, 35, 40, 41, 49, 53, 54, 68, and 69 have been cancelled.  Claims 31-33, 36, 38, 39, 42, 43, 45, 46, 50-52, 55, 58-60, 65, 67, and 70  have been amended.  No claims have been added.  Claims 29-34, 36-39, 42-48, 50-52, 55-67, and 70 are pending and under consideration.
It is noted that the claims recite various “for use in clauses” but the preambles are directed to products.  The intended use of the product does not have patentable weight and so the claims have been considered as limited to the recited product(s).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  	A product and a process specially adapted for the manufacture of said product; or
(2)  	A product and process of use of said product; or
(3)  	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 29-34, 36-39, 42-48, 50-52, and 55, drawn to a combination of two separate cell inhibiting agents, wherein one agent binds to CD33 and the other agent binds to CD7.

Group II, claims 56-67 and 70, drawn to a cell inhibiting agent that bispecifically binds CD33 and CD7.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a combination of a cell inhibiting agent that binds to CD33 and a cell inhibiting agent that binds to CD7, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peipp et al., Cancer Res 62:2848-2855 (2002) (PTO-892) and Schwemmlein et al., Br. J Haematol 133:141-151 (2006) (PTO-892).  Each of those references teaches a cell inhibiting agent that is an antibody conjugated to a cytotoxin that can be used to kill myeloid leukemia cells.  The antibody of Peipp binds CD7 while the antibody of Schwemmlein binds CD33 and since they each kill the same cell type individually it would have been obvious to the ordinary artisan prior .  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643